Preston, J.,
dissenting. The police juries of the parishes of the State have very onerous and expensive duties to perform in relation to levees, roads, courthouses, jails, schools and school-houses, and other public works. They have to pay many salaries, and incur various expenses otherwise, for the common welfare of the parish. I think, therefore, the power to tax should be liberally construed, in order to produce equality among all the residents of a parish.
It will be admitted that the police jury might, under the act of 1813, tax the stores and stocks of goods of retailers of dry goods, hardware merchants and grocers, in common and equally with the other personal property in the parish. As far as I can learn, ever since the year 1813, the police juries of the different parishes have,'under the act passed that year, imposed taxes on such merchants. From unskillfulness in wording their ordinances', the name of the merchant and dealer has been used in the ordinances and assessments for the store itself, and as representing it. Thus, in common parlance, in speaking of going to the store of Holmes, it’would be said we ar-e going to Holmes’.
The long and cotemporaneous interpretation of the act of 1813, should excuse the Police Jury of the parish of East Feliciana for falling into a common and even doubtful error in the language of tbeir ordinance. I think the judgment *401should be affirmed, and the tax collected; but as an adverse decision will produce more explicit local legislation, I do not regret that my brethren have come to a contrary conclusion.